I N      T H E         C O U R T O F A P P E A L S
                                                                         A T K N O X V I L L E                                                     FILED
                                                                                                                                                 June 24, 1999

                                                                                                                                            Cecil Crowson, Jr.
                                                                                                                                            Appellate C ourt
                                                                                                                                                Clerk

E N G L E W O O D       C I T I Z E N S F O R                                      )         M c M I N N C O U N T Y
A L T E R N A T E       B , e t a l .                                              )         0 3 A 0 1 - 9 8 0 3 - C H - 0 0 0 9 8
                                                                                   )
            P l a i n t i f f s - A p p e l l a n t s                              )
                                                                                   )
                                                                                   )         H O N . E A R L H .                 H E N L E Y ,
            v .                                                                    )         C H A N C E L L O R
                                                                                   )
                                                                                   )
T H E     T O W N     O F     E N G L E W O O D ,           e t      a l .         )         A F F I R M E D I N P A R T ;
                                                                                   )         R E V E R S E D I N P A R T ;
            D e f e n d a n t s - A p p e l l e e s                                )         a n d R E M A N D E D




J O H N     W .     C L E V E L A N D       O F      S W E E T W A T E R           F O R       A P P E L L A N T S

J O N     G .     R O A C H     O F     K N O X V I L L E            F O R     A P P E L L E E S




                                                                     O     P   I   N     I     O     N




                                                                                                                             G o d d a r d ,       P . J .




                        T h e     E n g l e w o o d           C i t i z e n s          f o r       A l t e r n a t e         B     a p p e a l     t h e

d e c i s i o n       o f     t h e     M c M i n n         C o u n t y        C h a n c e r y           C o u r t     t o       d i s m i s s     t h e i r

c o m p l a i n t       a g a i n s t       t h e         T o w n        o f   E n g l e w o o d ,           i t ’ s       m a y o r ,     E d     S i m p s o n ,

a n d     t h r e e     o f     i t s     c o m m i s s i o n e r s ,              A m o s         B r o c k ,       R o b e r t       M i d d l e t o n ,     a n d

E l i z a b e t h       R a p e r .         T h e         E n g l e w o o d        C i t i z e n s           g r o u p       s o u g h t     t o

c h a l l e n g e       t h e     t o w n     c o m m i s s i o n ’ s              s e l e c t i o n           o f     a     r o u t e     f o r     a

h i g h w a y       c o n s t r u c t i o n          p r o j e c t .
                          A t     a     s p e c i a l             m e e t i n g         o n     D e c e m b e r           1 2 ,         1 9 9 6 ,       t h e       B o a r d       o f

C o m m i s s i o n e r s             f o r     t h e         T o w n       o f     E n g l e w o o d             a g r e e d           t o     e n d o r s e

A l t e r n a t e         A     i n     a     l e t t e r           t h a t       w o u l d         b e     s e n t       b y       t h e       c o m m i s s i o n e r s

t o     t h e     T e n n e s s e e           D e p a r t m e n t             o f       T r a n s p o r t a t i o n .                     T h e       t o w n

c o m m i s s i o n           c h o s e       t h e       e x i s t i n g           r o u t e         t h r o u g h           E n g l e w o o d           f o r       a

c o n s t r u c t i o n           p r o j e c t           t o       w i d e n       U . S .         4 1 1       f r o m       a     t w o       l a n e       r o a d       i n t o

a     f o u r     l a n e       r o a d .           A     s e c o n d         c h o i c e           f o r       t h e     i m p r o v e m e n t               o f     U . S .

4 1 1     i s     a     r o u t e       w h i c h         w o u l d         b y p a s s         t h e       t o w n       c o m p l e t e l y ;               t h i s       r o u t e

i s     k n o w n       a s     A l t e r n a t e             B ,     a n d       i s     p r o p o s e d           a s       t h e       b e t t e r         r o u t e       b y

t h e     E n g l e w o o d           C i t i z e n s             f o r     A l t e r n a t e             B .



                          T w o       v o t e s         w e r e       t a k e n         o n     t h e       m o t i o n           t o     s e n d       t h e       l e t t e r

e n d o r s i n g         A l t e r n a t e             A .         B e c a u s e         C o m m i s s i o n e r s                 R a p e r         a n d       M i d d l e t o n

o w n     p r o p e r t y         a l o n g         A l t e r n a t e             A ,     t h e       m a y o r         b e l i e v e d           t h e i r

o w n e r s h i p         c o u l d         c a u s e         a     c o n f l i c t           o f     i n t e r e s t             f o r       t h e

c o m m i s s i o n e r s             i f     t h e y         w e r e       t o     r e c e i v e           m o n e y         f r o m         t h e     s t a t e         f o r

t h e i r       p r o p e r t y         i n     o r d e r           t o     i m p r o v e           U . S .       4 1 1 .           I n       b o t h     v o t e s ,         t h e

c o m m i s s i o n           a p p r o v e d           A l t e r n a t e           A     w i t h         C o m m i s s i o n e r s               R a p e r         a n d

M i d d l e t o n         a b s t a i n i n g             i n       t h e     s e c o n d           v o t e .



                          A f t e r         t h e       v o t e ,         t h e     E n g l e w o o d             C i t i z e n s             g r o u p       f i l e d       s u i t

a g a i n s t         t h e     t o w n       a n d       i t s       c o m m i s s i o n e r s                 f o r     d e c l a r a t o r y               a n d

i n j u n c t i v e           r e l i e f       c o n t e n d i n g :               1 )       t h e       t o w n       v i o l a t e d           t h e       T e n n e s s e e

O p e n     M e e t i n g s           A c t     w i t h           i t s     D e c e m b e r           1 2 ,       1 9 9 6 ,         m e e t i n g ;           2 )     t h e

m a y o r       a n d     c e r t a i n         t o w n           c o m m i s s i o n e r s               h a v e       a n       i m p e r m i s s i b l e

c o n f l i c t         o f     i n t e r e s t           i n       t h e     s e l e c t i o n             o f     t h e         r o u t e       f o r       a     s t a t e

h i g h w a y ;         a n d     3 )       t h e       s e l e c t i o n           o f       t h a t       r o u t e         b y       t h e     t o w n



                                                                                          2
c o m m i s s i o n e r s             w a s     a r b i t r a r y ,           c a p r i c i o u s ,           a n d     a g a i n s t           t h e     p u b l i c

i n t e r e s t .



                          O n     D e c e m b e r           2 9 ,       1 9 9 7 ,     t h e       C h a n c e r y       C o u r t         d i s m i s s e d           t h e

E n g l e w o o d         C i t i z e n s ’           f i r s t         c a u s e     o f     a c t i o n         w i t h     r e s p e c t         t o     t h e

v i o l a t i o n         o f     t h e       T e n n e s s e e           O p e n     M e e t i n g s         A c t .         T h e       E n g l e w o o d

C i t i z e n s       g r o u p         c l a i m e d         t h a t       t h e     n o t i c e         g i v e n     b y       t h e       m a y o r     a n d         t h e

c o m m i s s i o n e r s             w a s     i n a d e q u a t e ,             a n d ,     t h e r e f o r e ,           i n     v i o l a t i o n           o f

T . C . A .       8 - 4 4 - 1 0 3 .             T h e       C h a n c e l l o r           t h o u g h t       d i f f e r e n t l y ,             r u l i n g         t h a t

t h e     n o t i c e       p r o v i d e d           b y     t h e       t o w n     w a s       r e a s o n a b l e         u n d e r         t h e

c i r c u m s t a n c e s .



                          T h e       t o w n     r e c o r d e r           t e s t i f i e d           a t   t r i a l       t h a t         n o t i c e       f o r

t h e     T h u r s d a y ,           D e c e m b e r         1 2 ,       m e e t i n g       w a s       p o s t e d       o n     T u e s d a y ,

D e c e m b e r       1 0 ,       a t     t h e       l o c a l         p o s t     o f f i c e ,         c i t y     h a l l ,       a n d       V a l l e y

B a n k .         A d d i t i o n a l l y ,             t h e       c i t y       r e c o r d e r         s t a t e d       t h a t       s h e     f a x e d         a

c o p y     o f     t h e       n o t i c e       t o       t h e       D a i l y     P o s t       A t h e n i a n         n e w s p a p e r           f o r

p u b l i c a t i o n .               N o t h i n g         i n     t h e     r e c o r d ,         h o w e v e r ,         i n d i c a t e s           t h a t       t h e

n o t i c e       a c t u a l l y         r a n       i n     t h e       p a p e r .



                          T h e       C h a n c e r y         C o u r t       d i s m i s s e d           t h e     E n g l e w o o d           C i t i z e n s ’

s e c o n d       a n d     t h i r d         c a u s e s         o f     a c t i o n       o n     F e b r u a r y         5 ,     1 9 9 8 .           T h e     C o u r t

r u l e d     t h a t       t h e r e         w a s     n o t       a     c o n f l i c t         o f     i n t e r e s t         s u f f i c i e n t           e n o u g h

t o     k e e p     t h e       c o m m i s s i o n           f r o m       m a k i n g       i t s       d e t e r m i n a t i o n .               A s     f o r         t h e

t h i r d     c a u s e         o f     a c t i o n ,         t h e       C h a n c e r y         C o u r t       f e l t     i t     w a s       w i t h o u t

a u t h o r i t y         t o     c h a l l e n g e           t h e       t o w n     c o m m i s s i o n ’ s           a c t       b e c a u s e         i t     w a s       a

l e g i s l a t i v e           p r o c e s s .             A s     t h e     C o u r t       s t a t e d :         “ T h a t ’ s         -     a l t h o u g h           I



                                                                                      3
h a v e     n o         a u t h o r i t y                 w h a t s o e v e r         i n     s a y i n g         w h i c h       i s       t h e       b e s t       r o u t e     t o

t a k e .           T h a t ’ s               f o r       t h e       c i t y     c o m m i s s i o n         t o       m a k e     f o r       t h e m s e l v e s .

T h a t ’ s         a       g o v e r n m e n t a l                   p r o c e s s       t h a t     a     c o u r t         d o e s n ’ t         -     a

l e g i s l a t i v e                   p r o c e s s           t h a t     a     c o u r t       c a n n o t         i n t e r f e r e         w i t h . ”

N e v e r t h e l e s s ,                     t h e       C h a n c e r y         C o u r t       w e n t     o n       t o     f i n d       t h a t         t h e

s e l e c t i o n               o f         t h e     e x i s t i n g           r o u t e     f o r       t h e       i m p r o v e m e n t s             w a s

r e a s o n a b l e                 b e c a u s e             t h a t     i s     w h e r e       t h e     r o a d       i s     n o w       l o c a t e d .



                                T h e         E n g l e w o o d           C i t i z e n s         g r o u p       f i l e d       t h e i r         n o t i c e         o f

a p p e a l         o n         F e b r u a r y               2 6 ,     1 9 9 8 ,         r a i s i n g       t h r e e         i s s u e s         o n       a p p e a l :

            1   ) w h           e   t   h e r t h e T o w n o f E n g l e w o o d , i t s m a y o r a n d
            c   o m m i         s   s   i o n e r s v i o l a t e d a n d c o n t i n u e t o v i o l a t e t h e o p e n
            m   e e t i         n   g   s l a w b y r e f u s i n g t o g i v e a d e q u a t e p u b l i c n o t i c e
            o   f t h           e   i   r m e e t i n g s ;

            2   )       w   h   e   t   h   e r t     h   e     T o w n o       f E n     g l e w o o d ,         i   t s m a y     o   r     a n d
            c   o   m   m   i   s   s   i   o n e r   s     v   i o l a t e     d t h     e c o n f l i       c   t     o f i n     t   e   r e s t
            s   t   a   t   u   t   e   s   , T .     C   . A   . 6 - 5 4       - 1 0 7   ( b ) a n d         1   2   - 4 - 1 0 1   (   b   ) b y t h e i r
            i   n   t   e   r   e   s   t     i n     r   e a   l p r o p       e r t y     i n d i r e c     t   l   y i n v o     l   v   e d i n
            c   o   n   t   r   a   c   t   s n e     c   e s   s a r y t       o t h     e i r o f f i       c   i   a l a c t     i   o   n ; a n d

            3 ) w h e t h e r t h e C h a n c e l l o r e r r e d i n d i s m i s s i n g t h e t h i r d
            c o u n t o f t h e a p p e l l a n t s ’ c o m p l a i n t w i t h o u t p r o v i d i n g
            a p p e l l a n t s a n o p p o r t u n i t y t o b e h e a r d .

T h e T o       w n o f E n g l e w o o d a d d e d t w o i s s u e s o f i t s o w n f o r t h i s
a p p e a l     :
          1     ) w h e t h e r t h e p l a i n t i f f h a s s t a n d i n g t o b r i n g a n
          a     c t i o n u n d e r o r p u r s u a n t t o T . C . A . 6 - 5 4 - 1 0 7 o r T . C . A .
          1     2 - 4 - 1 0 1 ; a n d

            2 ) w h e t h e r t h e r e e x i s t s a j u s t i c i a b l e c o n t r o v e r s y
            e n t i t l i n g p l a i n t i f f s t o s e e k r e l i e f p u r s u a n t t o t h e
            d e c l a r a t o r y j u d g m e n t a c t T . C . A . 2 9 - 1 4 - 1 0 1 e t s e q .



                                I .             O p e n         M e e t i n g s       A c t

                                T h e         E n g l e w o o d           C i t i z e n s         g r o u p       c o n t e n d s           t h a t       t h e       n o t i c e

g i v e n       b y         t h e           T o w n       o f       E n g l e w o o d       f o r     t h e       D e c e m b e r           1 2 ,       1 9 9 6 ,       m e e t i n g

w a s     i n a d e q u a t e                   a n d         i n     v i o l a t i o n       o f     t h e       T e n n e s s e e           O p e n         M e e t i n g s

                                                                                              4
A c t .         T h e           O p e n     M e e t i n g s             A c t       i s       c o m m o n l y           r e f e r r e d           t o     a s     t h e

S u n s h i n e             L a w       a n d     c o d i f i e s             t h e       G e n e r a l           A s s e m b l y ’ s             b e l i e f       t h a t

p u b l i c         b u s i n e s s             s h o u l d         n o t       b e       c o n d u c t e d             i n     s e c r e t .           T . C . A .

8 - 4 4 - 1 0 1 .



                                T h i s     a p p e a l         r e l i e s             o n     o n e       s p e c i f i c           s e c t i o n         o f     t h e       a c t

t h a t     r e a d s :

            N   O   T I C       E O F       S P   E   C I A L       M E   E   T I N G S .       A n y s u c h g o v e r n                           m   e n t a l
            b   o   d y         w h i c h     h   o   l d s a         m   e   e t i n g n o t p r e v i o u s l y s c h                             e   d u l e d b y
            s   t   a t u       t e , o     r d   i   n a n c e     ,     o   r r e s o l u t i o n , o r f o r w h i                               c   h n o t i c e
            i   s     n o       t a l r     e a   d   y p r o       v i   d   e d b y l a w , s h a l l g i v e a d                                 e   q u a t e
            p   u   b l i       c n o t     i c   e     o f s       u c   h     m e e t i n g .

T . C . A .         8 - 4 4 - 1 0 3 ( b ) .                   W h i l e         t h i s         s e c t i o n           c l e a r l y         r e q u i r e s           a d e q u a t e

n o t i c e ,           t h e         G e n e r a l         A s s e m b l y             d i d       n o t     p r o v i d e           a     d e f i n i t i o n           o f     w h a t

a d e q u a t e             n o t i c e         m e a n s .             T h e       S u p r e m e           C o u r t ,         h o w e v e r ,           h a s     a d d r e s s e d

t h i s     i s s u e             i n     M e m p h i s         P u b l ' g             C o .       v .     C i t y       o f       M e m p h i s ,         5 1 3       S . W . 2 d

5 1 1     ( T e n n . 1 9 7 4 ) .                     I n     t h a t         c a s e ,         t h e       C o u r t         w r o t e :

            W   e       t   h   i n k i     t     i s       i m p   o   s s   i b   l   e t o f o r           m   u   l a t   e     a g e     n   e r a l     r u   l e
            i   n       r   e   g a r d     t   o w h       a t     t   h e     p   h   r a s e " a d         e   q   u a t   e     p u b l   i   c n o     t i c   e "
            m   e   a   n   s   .     H o   w   e v e r     , w     e     a   g r   e   e w i t h t           h   e     C h   a n   c e l l   o   r t h     a t
            a   d   e   q   u   a t e p     u   b l i c       n o   t   i c   e     m   e a n s a d e         q   u   a t e     p   u b l i   c     n o t   i c e
            u   n   d   e   r     t h e     c   i r c u     m s t   a   n c   e s   ,     o r s u c h             n   o t i   c e     b a s   e   d o n       t h   e
            t   o   t   a   l   i t y o     f     t h e       c i   r   c u   m s   t   a n c e s a s             w   o u l   d     f a i r   l   y i n     f o r   m
            t   h   e       p   u b l i c   .


M e m p h i s           P u b l ' g         C o . ,         5 1 3       S . W . 2 d           a t     5 1 3 ;         s e e     a l s o       K i n s e r         v .     T o w n       o f

O l i v e r         S p r i n g s ,             8 8 0       S . W . 2 d         6 8 1         ( T e n n . C t . A p p . 1 9 9 4 ) .                       O u r     t a s k ,

t h e r e f o r e ,               i s     t o     d e t e r m i n e             i f       t h e       n o t i c e         p r o v i d e d           b y     t h e       T o w n     o f

E n g l e w o o d               f a i r l y       i n f o r m e d             t h e       p u b l i c         u n d e r         t h e       t o t a l i t y         o f     t h e

c i r c u m s t a n c e s .



                                I n     o r d e r       t o     q u a l i f y             a s       a d e q u a t e           p u b l i c         n o t i c e       u n d e r

T . C . A .         8 - 4 4 - 1 0 3 ( b ) ,                 t h i s       C o u r t           f i n d s       t h a t         t h e       n o t i c e       g i v e n       b y     t h e

                                                                                                5
T o w n       o f     E n g l e w o o d           m u s t     s a t i s f y         a       t h r e e - p r o n g           t e s t .           F i r s t ,       t h e

n o t i c e         m u s t     b e       p o s t e d       i n     a     l o c a t i o n         w h e r e         a     m e m b e r       o f     t h e

c o m m u n i t y         c o u l d         b e c o m e       a w a r e       o f       s u c h       n o t i c e .           S e c o n d ,         t h e

c o n t e n t s         o f     t h e       n o t i c e       m u s t       r e a s o n a b l y             d e s c r i b e         t h e       p u r p o s e       o f

t h e       m e e t i n g       o r       t h e     a c t i o n         p r o p o s e d         t o     b e       t a k e n .         A n d ,       t h i r d ,       t h e

n o t i c e         m u s t     b e       p o s t e d       a t     a     t i m e       s u f f i c i e n t l y             i n     a d v a n c e         o f     t h e

a c t u a l         m e e t i n g         i n     o r d e r       t o     g i v e       c i t i z e n s           b o t h     a n     o p p o r t u n i t y           t o

b e c o m e         a w a r e     o f       a n d     t o     a t t e n d         t h e       m e e t i n g .             W i t h o u t         m e e t i n g       a l l

t h r e e       o f     t h e s e         r e q u i r e m e n t s ,           w e       f a i l       t o     s e e       h o w     t h e       T o w n     o f

E n g l e w o o d         c o u l d         p r o v i d e         a d e q u a t e           p u b l i c       n o t i c e         f o r     t h e       p u r p o s e s

                                                        1
o f     a     s p e c i a l       m e e t i n g .



1 .           P o s t i n g       L o c a t i o n

                          T h e       p r o o f       i n     t h e       r e c o r d         s h o w s       t h a t       t h e     T o w n       o f

E n g l e w o o d         p o s t e d           n o t i c e       o f     t h e     m e e t i n g           i n     t h r e e       l o c a t i o n s :           c i t y

h a l l ,       t h e     p o s t         o f f i c e ,       a n d       V a l l e y         B a n k .           U n d e r       t h e     c i r c u m s t a n c e s

p r e s e n t e d         i n     t h i s         c a s e ,       w e     f i n d       t h a t       t h e s e         t h r e e     l o c a t i o n s           w e r e

a d e q u a t e         u n d e r         t h e     t o t a l i t y         o f     t h e       c i r c u m s t a n c e s             b e c a u s e         t h e y

a f f o r d e d         t h e     m e m b e r s         o f       t h e     c o m m u n i t y           a n       o p p o r t u n i t y           t o     s e e     t h e

n o t i c e .



                          T h e       E n g l e w o o d           C i t i z e n ’ s           g r o u p       c o m p l a i n s           i n     t h e i r       b r i e f

t h a t       t h e     n o t i c e         i s     i n a d e q u a t e           b e c a u s e         i t       i s     n o t     c o n s p i c u o u s ,           a n d

t h e       t h r e e     p u b l i c           l o c a t i o n s         c h o s e n         a r e     n o t       a c c e s s i b l e           a t     a l l     h o u r s


1
          O u r         d e t e   r   m   i n a t i o n o f a d e q u a t e p u b l i c n o t i c e i s g i v e n o n l y                                                   i n
r e s p e c t t         o T .     C   .   A . 8 - 4 4 - 1 0 3 ( b ) f o r s p e c i a l m e e t i n g s u n d e r t h e
S u n s h i n e         A c t     a   n   d n o t f o r r e g u l a r l y s c h e d u l e d m e e t i n g s u n d e r
T . C . A . 8 -         4 4 - 1   0   3   ( a ) .


                                                                                        6
o v e r     t h e     w e e k e n d .               A d d i t i o n a l l y ,             t h e y     a r g u e       t h a t       s e v e r a l

c o m m u n i t y         m e m b e r s           w e r e     u n a w a r e         o f     t h e     p o s t e d         n o t i c e s .           W e     f i n d ,

h o w e v e r ,       t h a t         f o r       p u r p o s e s       o f     t h i s       p r o n g       o f     t h e       a d e q u a t e         n o t i c e

i n q u i r y ,       t h e       t o w n         c a n     p r o v i d e       a d e q u a t e         n o t i c e         s i m p l y       b y     c h o o s i n g

r e a s o n a b l e         p u b l i c           l o c a t i o n s       a n d       p o s t i n g       n o t i c e s           a t     t h o s e       p u b l i c

l o c a t i o n s         o n     a     c o n s i s t e n t           b a s i s .           I t     w o u l d       b e     i l l o g i c a l         t o       f i n d

t h a t     c i t y       h a l l       a n d       t h e     p o s t     o f f i c e         w e r e     n o t       p r o p e r         l o c a t i o n s           t o

p o s t     n o t i c e         r e g a r d i n g           t o w n     b u s i n e s s .             T h e     C i t i z e n s           g r o u p       m u s t       n o t

f o r g e t       t h e     p r a c t i c a l             p o i n t     t h a t       n o t i c e       m u s t       b e     p o s t e d         s o m e w h e r e .



2 .         C o n t e n t s           o f     t h e       N o t i c e

                          I n     o r d e r         f o r     t h e     n o t i c e         g i v e n     b y       t h e     t o w n       t o     m e e t       t h e

s e c o n d       p r o n g       o f       t h e       a d e q u a t e       n o t i c e         i n q u i r y ,         t h e     c o n t e n t s         o f       t h e

n o t i c e       m u s t       r e a s o n a b l y           d e s c r i b e         t h e       p u r p o s e       o f     t h e       m e e t i n g         o r     t h e

a c t i o n       p r o p o s e d           t o     b e     t a k e n .         I n       t h i s     i n s t a n c e ,           t h e     c o n t e n t s           o f

t h e     T o w n     o f       E n g l e w o o d ’ s           n o t i c e         r e a d :

            1 .           L e t t e r t o S t a t e c o n c e r n i n g H W Y                                 4 1 1
            2 .           P o l i c e S a l a r y S u p p l e m e n t p a y
            3 .           C i t y R e c o r d e r .

W e     f i n d     t h a t       u n d e r         t h e     c i r c u m s t a n c e s             p r e s e n t e d         t h e       c o n t e n t         o f

t h i s     n o t i c e         w a s       s o     l a c k i n g       t h a t       a     p e r s o n       o f     r e a s o n a b l e

i n t e l l i g e n c e           w o u l d         n o t     a d e q u a t e l y           b e     i n f o r m e d         b y     t h e     c r y p t i c

s t a t e m e n t         “ L e t t e r           t o     S t a t e     c o n c e r n i n g           H W Y     4 1 1 . ”           I n s t e a d ,         a     m o r e

s u b s t a n t i v e           p r o n o u n c e m e n t             s t a t i n g         t h a t     t h e       c o m m i s s i o n           w o u l d

r e c o n s i d e r         w h i c h         a l t e r n a t i v e           t o     e n d o r s e       f o r       H i g h w a y         4 1 1     s h o u l d

h a v e     b e e n       g i v e n .




                                                                                      7
                              W e     a r e       n o t         t h e     f i r s t         a p p e l l a t e                 c o u r t         i n     t h i s         s t a t e         t o

a d d r e s s           t h e       i s s u e         o f       t h e     c o n t e n t           o f       t h e         n o t i c e           g i v e n .             T h e

W e s t e r n           S e c t i o n         o f         t h i s       C o u r t         w a s     f a c e d             w i t h         a     c l a i m         o f

i n a d e q u a t e               n o t i c e         u n d e r         t h e     S u n s h i n e             A c t           b r o u g h t           a g a i n s t         t h e

P a r i s       S p e c i a l             S c h o o l           D i s t r i c t .             N e e s e           v .         P a r i s         S p e c i a l           S c h .

D i s t . ,         8 1 3         S . W . 2 d         4 3 2       ( T e n n . C t . A p p . 1 9 9 0 ) .                             T h e       f a c t s         o f     t h a t         c a s e

d e a l t       w i t h           t h e     P S S D         a d o p t i n g           a     p l a n         o f       c l u s t e r i n g               a n       e n t i r e         g r a d e

f o r     t h r e e           s c h o o l         d i s t r i c t s             i n t o       o n e         s c h o o l .                 T h e r e         w a s       i n t e n s e

p u b l i c         c o n t r o v e r s y                 o v e r       w h e t h e r         o r       n o t         t o         a c c e p t         t h e       p l a n .           A

s p e c i a l           m e e t i n g         w a s         h e l d       i n     o r d e r         f o r         t h e           P S S D       t o     d e l i b e r a t e               t h e

i s s u e       o f       c l u s t e r i n g ,                 b u t     t h e       p u b l i c           n o t i c e             g i v e n         f o r       t h e     m e e t i n g

f a i l e d         t o       m e n t i o n           t h a t         c l u s t e r i n g           w o u l d             b e       d i s c u s s e d             e x t e n s i v e l y .

I n     r u l i n g           o n     t h e       i s s u e ,           t h e     C o u r t         w r o t e :

            W   e       b e   l i   e v e ,       h   o   w e   v e   r , t     h a   t u n       d e   r     t   h   e   s   e     c i r     c u m   s t   a n   c e s ,
            t   h   e     p   u b   l i c     h   a   d     a     r   i g h t     t   o b e         i   n   f o   r   m   e   d     t h a     t t     h e     i   s s u e       o f
            c   l   u   s t   e r   i n g     w   o   u   l d     b   e e x     t e   n s i v     e l   y     d   i   s   c   u   s s e d       a t     t   h e
            K   e   n   - L   a k   e m e     e   t   i   n g   .       I f     t h   e m a       j o   r     i   s   s   u   e   s d i       s c u   s s   e d     a t     t h e
            m   e   e   t i   n g     w e r   e       a   c t   u a   l l y     t h   o s e       s t   a   t e   d       i   n     t h e       n e   w s   p a   p e r
            a   r   t   i c   l e     q u o   t   e   d     a   b o   v e ,     p e   r h a p     s     t   h e   r e         w   o u l d       b e     n   o
            i   n   t   e r   e s   t i n         t   r   a v   e l   i n g     t o     K e n     t u   c   k y     f o       r     a t       w o -   d a   y
            m   e   e   t i   n g   .     O   n       t   h e     o   t h e r     h   a n d ,       i   f     t   h e         g   e n e r     a l     p u   b l   i c w a s
            a   w   a   r e     t   h a t     t h     e     m   a j   o r i     s s   u e w       a s       n o   t a         s     r e p     o r t   e d     i   n t h e
            n   e   w   s p   a p   e r ,     b u     t     r   a t   h e r     w a   s t h       e     i   s s   u e         o   f c l       u s t   e r   i n   g ,
            t   h   e   r e     w   o u l d     l     i   k e   l y     b e     m o   r e i       n t   e   r e   s t         i   n a t       t e n   d i   n g   .
            C   e   r   t a   i n   l y “     a d     e   q u   a t   e p u     b l   i c n       o t   i   c e     u n       d   e r t       h e
            c   i   r   c u   m s   t a n c   e s     ”     i   s     n o t     m e   t b y         [   a   ]     m i s       l   e a d i     n g     n o t i c e .

N e e s e ,         8 1 3         S . W . 2 d         a t       4 3 5 - 3 6 .



                              W e     a g r e e           w i t h       t h e     W e s t e r n             S e c t i o n             t h a t         t h e       g e n e r a l

p u b l i c         m u s t         b e     m a d e         a w a r e       o f       t h e       i s s u e s             t o       b e       d e l i b e r a t e d             a t       t h e

s p e c i a l           m e e t i n g         t h r o u g h             n o t i c e         d e s i g n e d               t o       i n f o r m         t h e       p u b l i c

a b o u t       t h o s e           i s s u e s .               T h e     n o t i c e         g i v e n           b y         t h e       T o w n       o f       E n g l e w o o d             i s

i n a d e q u a t e               u n d e r       t h e         c i r c u m s t a n c e s               b e c a u s e               i t       d o e s       n o t       r e a s o n a b l y



                                                                                              8
d e s c r i b e       t h e       p u r p o s e         o f     t h e       m e e t i n g         o r     t h e       a c t i o n         t o     b e     t a k e n

w i t h     r e s p e c t         t o     t h e       l e t t e r       t o       t h e     s t a t e .             T h e       n o t i c e       i s     b e r e f t         o f

a n y     e x p l a n a t i o n           o f     w h a t       t h a t       l e t t e r         w o u l d         c o n s i s t         o f     o r     t h e       f a c t

t h a t     t h e     t o w n         c o m m i s s i o n e r s             h a d     d e c i d e d           t o     r e c o n s i d e r           t h e       i s s u e

o f     H i g h w a y       4 1 1 ' s         p a t h .         A     m i s l e a d i n g             n o t i c e         i s     n o t     a d e q u a t e

p u b l i c       n o t i c e         u n d e r       t h e s e       c i r c u m s t a n c e s .                   S e e       N e e s e ,       8 1 3       S . W . 2 d

a t     4 3 6 .       W e       h o l d       t h a t       w i t h     r e s p e c t           t o     t h e       c o n t e n t         o f     t h e       n o t i c e

p r o v i d e d       b y       t h e     t o w n ,         a d e q u a t e         n o t i c e         w a s       n o t       p r o v i d e d         t o     t h e

c o m m u n i t y         m e m b e r s         o f     E n g l e w o o d .



3 .           T i m e       o f       t h e     P o s t i n g .

                          I n     o r d e r       t o       m e e t     t h e       t h i r d         p r o n g       o f       t h e     a d e q u a t e         p u b l i c

n o t i c e       i n q u i r y ,         t h e       n o t i c e       m u s t       b e       p o s t e d         a t     a     t i m e       s u f f i c i e n t l y

i n     a d v a n c e       o f       t h e     a c t u a l         m e e t i n g         i n     o r d e r         t o     g i v e       c i t i z e n s         b o t h

a n     o p p o r t u n i t y           t o     b e c o m e         a w a r e       o f     a n d       t o     a t t e n d         t h e       m e e t i n g .

N o t i c e       w h i c h       i s     n o t       p o s t e d       s u f f i c i e n t l y               i n     a d v a n c e         o f     t h e       s p e c i a l

m e e t i n g       i s     n o t h i n g         m o r e       t h a n       a     m e r e       g e s t u r e .               N o t i c e       t h a t       i s     a

m e r e     g e s t u r e         i s     n o     n o t i c e         a t     a l l .           U . S .       L i f e       T i t l e       I n s .       C o .       v .

D e p a r t m e n t         o f       C o m m e r c e         a n d     I n s . ,         7 7 0       S . W . 2 d         5 3 7 ,       5 4 1

( T e n n . C t . A p p . 1 9 8 8 ) .



                          T h e       T o w n     o f       E n g l e w o o d         c o n t e n d s           t h a t         t w o     d a y s       a d v a n c e

p o s t i n g       i s     a l l       t h a t       i s     r e q u i r e d         t o       m e e t       t h e       a d e q u a t e         n o t i c e

r e q u i r e m e n t           o f     T . C . A .         8 - 4 4 - 1 0 3 ( b ) .               T h e       t o w n       u r g e s       t h i s       C o u r t         t o

b e l i e v e       t h a t       i t     i s     r e a s o n a b l e             u n d e r       t h e       c i r c u m s t a n c e s             t o       l i m i t

n o t i c e       f o r     s p e c i a l         m e e t i n g s           t o     t w o       d a y s       b e c a u s e         t h e       l e g i s l a t u r e

h a s     n o t     d e f i n e d         h o w       m a n y       d a y s       c o n s t i t u t e           a d e q u a t e           n o t i c e .           A s       t h e



                                                                                      9
t o w n       a r g u e s         i n     i t s         b r i e f :         t h e     “ G e n e r a l             A s s e m b l y         m u s t       b e     p r e s u m e d

t o     b e     s a t i s f i e d             w i t h       t h e         f l e x i b l e           p r o v i s i o n           o f     ‘ a d e q u a t e           p u b l i c

n o t i c e . ’ ”



                            C e r t a i n l y ,             s o m e         f l e x i b i l i t y               i s     i n h e r e n t         i n     a     s t a t u t e

w r i t t e n         i n     a s       g e n e r a l           a     f a s h i o n          a s        t h e     o n e       b e f o r e       t h i s       C o u r t .

Y e t ,       f l e x i b i l i t y               i s     n o t       t h e       s t a n d a r d           o f       r e v i e w       f o r     d e c i d i n g           t h i s

i s s u e .           I n s t e a d ,             i t     i s       t h e       p r o n o u n c e m e n t               o f     t h e     S u p r e m e         C o u r t

t h a t       a d e q u a t e           p u b l i c         n o t i c e           m u s t         b e     b a s e d       o n     t h e     t o t a l i t y           o f     t h e

c i r c u m s t a n c e s               a s       w o u l d         f a i r l y       i n f o r m           t h e       p u b l i c .       M e m p h i s           P u b l ' g

C o . ,       5 1 3     S . W . 2 d           a t       5 1 3 .           W e     f a i l         t o     s e e       h o w     t w o     d a y s       n o t i c e         i s

s u f f i c i e n t           e n o u g h           t o     f a i r l y           i n f o r m           t h e     p u b l i c         u n d e r       t h e s e

c i r c u m s t a n c e s .



                            B a s e d         o n       t h e       i n a d e q u a t e             c o n t e n t         o f     t h e     n o t i c e         p r o v i d e d

a n d     t h e       l a c k       o f       a     s u f f i c i e n t             t i m e         f o r       t h e     p o s t i n g         t o     b e     o b s e r v e d

b y     t h e     c o m m u n i t y               m e m b e r s ,           w e     h o l d ,           t h e r e f o r e ,           t h a t     t h e       T o w n       o f

E n g l e w o o d           d i d       n o t       p r o v i d e           a d e q u a t e             p u b l i c       n o t i c e       p u r s u a n t           t o

T . C . A .       8 - 4 4 - 1 0 3 ( b ) .                 T h e       D e c e m b e r             1 2 ,     1 9 9 6 ,         m e e t i n g       w a s       i n

v i o l a t i o n           o f     t h e         S u n s h i n e           A c t     o f         t h i s       S t a t e       a n d     a n y       a c t i o n       t a k e n

b y     t h e     t o w n         c o m m i s s i o n               a t     t h a t     m e e t i n g             w a s       i n v a l i d .



                            I I .         C o n f l i c t             o f       I n t e r e s t

                            T h e       s e c o n d         i s s u e           r a i s e d         b y     t h e       E n g l e w o o d         C i t i z e n s           g r o u p

i s     w h e t h e r         t h e       T o w n         o f       E n g l e w o o d ,             i t s       m a y o r ,       a n d     c o m m i s s i o n e r s

v i o l a t e d         t h e       c o n f l i c t             o f       i n t e r e s t           s t a t u t e s ,           T . C . A .       6 - 5 4 - 1 0 7 ( b )

a n d     1 2 - 4 - 1 0 1 ( b )               b y       t h e i r         i n t e r e s t           i n     r e a l       p r o p e r t y         i n d i r e c t l y



                                                                                            1 0
i n v o l v e d           i n         c o n t r a c t s         n e c e s s a r y              t o        t h e i r         o f f i c i a l               a c t i o n .         I n

o r d e r       t o       r e s o l v e             t h i s     i s s u e ,           w e      w i l l            a s s u m e           t h a t       t h e     E n g l e w o o d

C i t i z e n s           g r o u p           d o e s       h a v e     s t a n d i n g               t o         b r i n g         a n       a c t i o n       u n d e r       o r
                                                                                                                                                                2
p u r s u a n t           t o         T . C . A .       6 - 5 4 - 1 0 7 ( b )               o r       T . C . A .           1 2 - 4 - 1 0 1 ( b ) .



                              T h e         G e n e r a l       A s s e m b l y             c r a f t e d               b o t h         c o n f l i c t         o f       i n t e r e s t

s t a t u t e s           v e r y           c a r e f u l l y         b y       c h o o s i n g               s p e c i f i c               l a n g u a g e         t o     d e s c r i b e

a n     i m p e r m i s s i b l e                   c o n f l i c t         o f       i n t e r e s t .                   T e n n e s s e e               C o d e     A n n o t a t e d

6 - 5 4 - 1 0 7 ( b )                 r e a d s :

            N   o     o   f   f   i   c e r     i   n a       m u n i c     i p   a   l   i t y s h           a   l l     b e       i   n d   i r   e c t l y
            i   n t   e   r   e   s   t e d     i   n a n     y c o n       t r   a   c   t t o w             h   i c h     t   h   e     m   u n   i c i p a   l i   t y i s
            a     p   a   r   t   y     u n   l e   s s t     h e o f       f i   c   e   r p u b l           i   c l y     a   c   k   n o   w l   e d g e s     s   u c h
            o   f f   i   c   e   r   ' s     i n   t e r e   s t .         " I   n   d   i r e c t l         y     i n   t e   r   e   s t   e d   " m e a     n s     a n y
            c   o n   t   r   a   c   t i     n     w h i c   h t h e         o   f   f   i c e r i           s     i n   t e   r   e   s t   e d     b u t     n o   t
            d   i r   e   c   t   l   y s     o ,     b u t     i n c l     u d   e   s     c o n t r         a   c t s     w   h   e   r e     t   h e o f     f i   c e r
            i   s     d   i   r   e   c t l   y     i n t e   r e s t e     d     b   u   t i s t             h   e s     o l   e       s u   p p   l i e r     o f
            g   o o   d   s       o   r s     e r   v i c e   s i n         a     m   u   n i c i p a         l   i t y   .


A     c o n f l i c t             o f       i n t e r e s t       p u r s u a n t              t o        T . C . A .           6 - 5 4 - 1 0 7 ( b )               o n l y     a r i s e s

u n d e r       t h e         s t a t u t e           w h e n     a     c o n t r a c t               i s         a t     h a n d .               T h e     c o n t r a c t

i n t e r e s t           n e e d           n o t     b e     d i r e c t ,           b u t         t h e         c o m m i s s i o n e r                 o r   m u n i c i p a l

o f f i c e r         m u s t           a t     l e a s t       h a v e         a n       i n d i r e c t               i n t e r e s t             i n     s o m e       c o n t r a c t

b e t w e e n         t h e           m u n i c i p a l i t y           a n d         a n o t h e r               p e r s o n           o r       e n t i t y .



                              L i k e w i s e ,             T . C . A .         1 2 - 4 - 1 0 1 ( b )                   a l s o         r e q u i r e s         t h e       c i t y

o f f i c i a l           t o         b e     a t     l e a s t       i n d i r e c t l y                 i n t e r e s t e d                 i n     s o m e       c o n t r a c t

b e t w e e n         t h e           m u n i c i p a l i t y           a n d         a n o t h e r .                   T h e       s t a t u t e           r e a d s :




2
          T h e T o w n o                     f E n     g   l e w o o   d a r         g u e s         t   h   a   t t h e E             n   g l e w   o   o d C i t i z e n s
g r o u p l a c k s s t a                     n d i n   g   ; h o w     e v e r       , b e c         a   u   s   e w e f i             n   d t h     a   t n o c o n f l i c t
o f i n t e r e s t e x i                     s t s     u   n d e r     e i t h       e r s t         a   t   u   t e , w e             n   e e d     n   o t d e c i d e
w h e t h e r   t h e E n                     g l e w   o   o d C i     t i z e       n ’ s g         r   o   u   p h a s s             t   a n d i   n   g .


                                                                                              1 1
            I   t       i s     u   n l a   w   f u l     f o     r a     n y o     f f i      c e r ,          c   o m m i     t   t e e   p e r   s o n ,
            d   i   r   e c t   o   r ,     o   r o t     h e     r p     e r s o   n w        h o s e          d   u t y       i   t i     s   t   o v o t e             f o r ,
            l   e   t     o u   t   , o     v   e r l o   o k     , o     r i n       a n      y m a n          n   e r t       o     s u   p e r   i n t e n d           a n y
            w   o   r   k o     r     a n   y     c o n   t r     a c t     i n     w h i      c h a n          y     m u n     i   c i p   a l
            c   o   r   p o r   a   t i o   n   , c o     u n     t y ,     s t a   t e ,        d e v e        l   o p m e     n   t d     i s t   r   i c t ,
            u   t   i   l i t   y     d i   s   t r i c   t ,       h u   m a n     r e s      o u r c e            a g e n     c   y ,     o r     o   t h e r
            p   o   l   i t i   c   a l     s   u b d i   v i     s i o   n c r     e a t      e d b y              s t a t     u   t e     s h a   l   l o r         m a y
            b   e       i n t   e   r e s   t   e d ,     t o       b e     i n d   i r e      c t l y          i   n t e r     e   s t e   d   i   n     a n y       s u c h
            c   o   n   t r a   c   t u     n   l e s s     t     h e     o f f i   c e r        p u b l        i   c l y       a   c k n   o w l   e   d g e s       s u c h
            o   f   f   i c e   r   ' s     i   n t e r   e s     t .       " I n   d i r      e c t l y            i n t e     r   e s t   e d "       m e a n     s a n y
            c   o   n   t r a   c   t i     n     w h i   c h       t h   e o f     f i c      e r i s              i n t e     r   e s t   e d     b   u t n       o t
            d   i   r   e c t   l   y s     o   , b u     t       i n c   l u d e   s c        o n t r a        c   t s w       h   e r e     t h   e     o f f     i c e r
            i   s       d i r   e   c t l   y     i n t   e r     e s t   e d b     u t        i s t h          e     s o l     e     s u   p p l   i   e r o       f
            g   o   o   d s     o   r s     e   r v i c   e s       i n     a m     u n i      c i p a l        i   t y o       r     c o   u n t   y   .


                            U n d e r           t h e     f a c t s         p r e s e n t e d               f o r         o u r       r e v i e w ,           w e     d o     n o t

f i n d     a n y         e v i d e n c e           w h a t s o e v e r             t h a t             i n d i c a t e s             t h e r e         i s     a     c o n t r a c t

b e t w e e n           t h e       c o m m i s s i o n e r s               o f     t h e           T o w n         o f     E n g l e w o o d ,               o r     a n

i n d i r e c t           i n t e r e s t           i n       a     c o n t r a c t            b e t w e e n              t h e       c o m m i s s i o n e r s               a n d     t h e

T o w n     o f         E n g l e w o o d .               S e e       g e n e r a l l y                 T o w n       o f       S m y r n a         v .       R i d l e y ,         7 3 0

S . W . 2 d         3 1 8       ( T e n n . 1 9 8 7 ) .



                            T h e       E n g l e w o o d             C i t i z e n s               g r o u p         a r g u e s           t h a t       b e c a u s e

C o m m i s s i o n e r s               R a p e r         a n d       M i d d l e t o n                 o w n       p r o p e r t y             a l o n g       A l t e r n a t e           A ,

t h e y     w i l l         i n d i r e c t l y               b e n e f i t         b y        t h e        c o n s t r u c t i o n                 p r o j e c t .

H o w e v e r           t r u e       t h i s       m a y         b e ,     t h e i r          b e n e f i t              d o e s       n o t       r i s e         t o     t h e

l e v e l       o f       a n       i n d i r e c t           i n t e r e s t         i n           a     c o n t r a c t             w i t h       t h e       T o w n       o f

E n g l e w o o d .                 B o t h       s t a t u t e s           s p e c i f i c a l l y                   r e q u i r e             a   c o n t r a c t

i n t e r e s t           t o       e x i s t       i n       o r d e r       f o r       a         c o n f l i c t             o f     i n t e r e s t             t o     a r i s e .

W e     h o l d ,         t h e r e f o r e ,             t h a t         t h e     C h a n c e l l o r                   w a s       c o r r e c t           i n     d i s m i s s i n g

t h e     E n g l e w o o d             C i t i z e n s             g r o u p ’ s         c o n f l i c t                 o f       i n t e r e s t           c l a i m       b e c a u s e

n o     c o n t r a c t             i n t e r e s t           i s     a t     s t a k e             i n     t h e         s e l e c t i o n             o f     A l t e r n a t e           A

f o r     t h e         h i g h w a y           c o n s t r u c t i o n             p r o j e c t .




                                                                                              1 2
                          I I I .                     R e v i e w             o f     t h e          T o w n ' s       D e c i s i o n

                          T h e       E n g l e w o o d             C i t i z e n s '                f i n a l       i s s u e       f o r     a p p e a l       i s

w h e t h e r       t h e       C h a n c e r y           C o u r t           e r r e d          b y     n o t       a l l o w i n g         t h e     g r o u p         t o       g o

f o r w a r d       w i t h       i t s       c l a i m         t h a t         t h e       a c t i o n          o f     t h e       t o w n     c o m m i s s i o n e r s

i n     s e l e c t i n g         A l t e r n a t e             A       w a s       a r b i t r a r y ,              c a p r i c i o u s ,           a n d     a g a i n s t

t h e     p u b l i c       i n t e r e s t .               T h e           E n g l e w o o d            C i t i z e n s           g r o u p     b r o u g h t           t h e i r

t h i r d     c l a i m         u n d e r       t h e       D e c l a r a t o r y                    J u d g m e n t         A c t ,     T . C . A .         2 9 - 1 4 - 1 0 1

e t     s e q .         T h e     T o w n       o f       E n g l e w o o d               c o u n t e r s            t h i s       t h i r d     c a u s e       o f

a c t i o n       b y     n o t i n g         t h a t       a s         a     p r e r e q u i s i t e                f o r     m a i n t a i n i n g           a n       a c t i o n

u n d e r     t h e       D e c l a r a t o r y             J u d g m e n t               A c t ,        t h e       E n g l e w o o d         C i t i z e n s           g r o u p

m u s t     s h o w       t h a t       a     j u s t i c i a b l e                 c o n t r o v e r s y              e x i s t s .           W i t h o u t         a

j u s t i c i a b l e           c o n t r o v e r s y ,                 t h e       t o w n          c o n t e n d s         t h a t     t h e       C h a n c e r y

C o u r t ' s       d e c i s i o n           t o     d i s m i s s             t h i s          c a u s e       o f     a c t i o n         s h o u l d       b e

u p h e l d .



                          T h e       T o w n       o f     E n g l e w o o d               i s        c o r r e c t         t o     n o t e     t h a t       t h e

D e c l a r a t o r y           J u d g m e n t           A c t         r e q u i r e s              t h a t     a     j u s t i c i a b l e           c o n t r o v e r s y

m u s t     e x i s t       i n       o r d e r       t o       p u r s u e           a     c l a i m          u n d e r       t h e     a c t .       O l d h a m           v .

A C L U ,     9 1 0       S . W . 2 d         4 3 1 ,       4 3 3 - 3 4             ( T e n n . C t . A p p . 1 9 9 5 ) .                      R e g a r d l e s s             o f

w h e t h e r       a     j u s t i c i a b l e             i n t e r e s t               e x i s t s ,          h o w e v e r ,         i t     i s     t h e

a c c e p t e d         l a w     i n       t h i s       s t a t e           t h a t       a        t r i a l       c o u r t       w i t h i n       i t s

d i s c r e t i o n ,           m a y       d e c l i n e           t o       i s s u e          a     d e c l a r a t o r y           j u d g m e n t .

" N u m e r o u s         c a s e s         h a v e       s t a t e d           t h a t          t h e     m a k i n g         o r     r e f u s i n g         o f       a

d e c l a r a t o r y           j u d g m e n t           i s       d i s c r e t i o n a r y                  w i t h       t h e     t r i a l       c o u r t . "

O l d h a m ,       9 1 0       S . W . 2 d         a t     4 3 5 .             A d d i t i o n a l l y ,                " T h e       a c t i o n       o f     t h e

t r i a l     c o u r t         i n     r e f u s i n g             a       d e c l a r a t i o n              w i l l       n o t     b e     d i s t u r b e d             o n

a p p e a l       u n l e s s         s u c h       r e f u s a l             i s     a r b i t r a r y . "              O l d h a m ,         9 1 0     S . W . 2 d           a t


                                                                                           1 3
4 3 5 ;     c i t i n g         S o u t h e r n       F i r e       &     C a s .           v .       C o o p e r ,         2 0 0     T e n n .       2 8 3 ,         2 9 2

S . W . 2 d     1 7 7       ( 1 9 5 6 ) .



                          O n     t h i s       t h i r d       i s s u e ,       w e           f i n d       t h a t       t h e     C h a n c e l l o r

p r o p e r l y       e x e r c i s e d           h i s     d i s c r e t i o n                 b y     d e c l i n i n g           t o     i s s u e       a

d e c l a r a t o r y           j u d g m e n t       o n       t h e     m a t t e r             a t     h a n d .           T h e       C h a n c e l l o r ' s

d e c i s i o n       w a s       n o t     a r b i t r a r y           a n d ,        i n        f a c t ,       s h o w e d         e x t r e m e

s e n s i t i v i t y           t o     t h e     d e c i s i o n         m a k i n g             p r o c e s s         t h a t       i s     e n t r u s t e d           t o

t h e     t o w n     c o m m i s s i o n           a n d       i t s     m a y o r .                 B a s e d       o n     o u r       r e v i e w       o f       t h i s

r e c o r d ,       w e     f i n d       t h a t     t h e       C h a n c e l l o r ' s                 d e c i s i o n           w a s     n o t       a r b i t r a r y

a n d     a s   t o       t h i s       i s s u e     s h o u l d         b e     u p h e l d .



                          I V .         C o n c l u s i o n

                          I n     c o n c l u s i o n ,           w e     h o l d           t h a t       t h e       D e c e m b e r         1 2 ,       1 9 9 6 ,

s p e c i a l       m e e t i n g         o f     t h e     E n g l e w o o d               T o w n       C o m m i s s i o n e r s               w a s     i n

v i o l a t i o n         o f     t h e     S u n s h i n e         A c t       o f         t h e       S t a t e       o f       T e n n e s s e e .             T h e

C h a n c e l l o r ’ s           d e c i s i o n         t o     d i s m i s s             t h a t       c a u s e         o f     a c t i o n       i s

r e v e r s e d ,         a n d       j u d g m e n t       i s     h e r e b y             e n t e r e d         i n       f a v o r       o f     t h e

E n g l e w o o d         C i t i z e n s         f o r     A l t e r n a t e               B     o n     t h e i r         f i r s t       c a u s e       o f

a c t i o n .         T h e       s e c o n d       a n d       t h i r d       c a u s e s             o f     a c t i o n         i n v o l v i n g           t h e

a l l e g e d       c o n f l i c t         o f     i n t e r e s t         a n d           t h e       r e v i e w         o f     t h e     t o w n

c o m m i s s i o n ' s           d e c i s i o n         w e r e       p r o p e r l y               d i s m i s s e d ,           a n d     t h e       C h a n c e r y

C o u r t ' s       d e c i s i o n         w i t h       r e s p e c t         t o         t h o s e         t w o     i s s u e s         i s     a f f i r m e d .



                          T h e       c a u s e     i s     r e m a n d e d            f o r          s u c h     f u r t h e r           a c t i o n ,         i f     a n y ,

a s     m a y   b e       n e c e s s a r y         a n d       c o l l e c t i o n               o f     c o s t s         b e l o w       w h i c h       a r e ,       a s




                                                                                      1 4
a r e   c o s t s     o f   a p p e a l ,   a d j u d g e d   o n e - h a l f   a g a i n s t   t h e   P l a i n t i f f s   a n d

o n e - h a l f     a g a i n s t   t h e   D e f e n d a n t s .



                                                              _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                              H o u s t o n M . G o d d a r d , P . J .


C O N C U R :



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H e r s c h e l P . F r a n k s , J .



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
C h a r l e s D . S u s a n o , J r . , J .




                                                                    1 5